Title: To Thomas Jefferson from John Bondfield, 23 May 1789
From: Bondfield, John
To: Jefferson, Thomas


Bordeaux, 23 May 1789. Eight vessels have arrived from America within “these few Days”: 3 from Georgia and Carolina with rice, tobacco, and skins; 2 from Virginia with tobacco and flour; and 3 from Maryland with wheat, flour, and tobacco. Wheat and flour much wanted. More cargoes daily expected. Want of shipping will retard them, “but these supplies will serve to prevent appearances too well founded. Our Stores are Empty.”—Sends compliments to Short and Rutledge, who are probably in Paris ere now.
